Citation Nr: 1723676	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement a rating in excess of 10 percent for degenerative joint disease of the right knee with residual effusion (arthritis of the right knee).

 2.  Entitlement to a rating in excess of 10 percent for instability of the right knee.

 3.  Entitlement to a rating in excess of 40 percent for degenerative disk disease of the lumbar spine (low back disability). 

 4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to a higher initial rating for depressive disorder as secondary to the service-connected disability of degenerative disk disease of the lumbar spine, currently rated as 50 percent disabling.

6.  Entitlement to service connection for a pinched nerve in neck.  


7.  Entitlement to an increased rating for right knee scars, status post arthroscopy, currently rated as 0 percent disabling.

8.  Entitlement to a higher initial rating for radiculopathy, right lower extremity as secondary to the service-connected disability of degenerative disk disease of the lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions.  Specifically, a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia continued the 10 percent rating for arthritis of the right knee.  A December 2008 rating decision of the Huntington, West Virginia RO continued the 40 percent evaluation for degenerative disk disease of the lumbar spine.  Further, a June 2009 rating decision of the San Diego RO denied entitlement to TDIU.  These issues are under the jurisdiction of the RO in Atlanta, Georgia.  These matters were remanded in November 2011 and April 2016 for further development.  

Additionally, a November 2012 rating decision granted service connection for a depressive disorder.  A December 2013 rating decision denied service connection for a pinched nerve in the Veteran's neck.  A February 2014 rating decision denied an increased rating for right knee scars.  An August 2016 rating decision granted service connection for radiculopathy of the right lower extremity.  Notices of disagreement were received in December 2012, January 2014, February 2014, and September 2016.  A statement of the case was issued in March 2017; and a substantive appeal was received in March 2017.   

With regard to the four issues that were previously remanded, the Veteran presented testimony at a Board hearing in March 2011.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans Law Judge (VLJ) who took the testimony is no longer employed at the Board.  In March 2016, the Veteran was offered an opportunity for a new hearing; but he stated that he did not wish to appear at another hearing.  However, in light of his more recent communication requesting a hearing on the newly perfected issues, in consideration of the fact that the Veteran now has an attorney who had not been involved in the claim at the time of the prior hearing, and to avoid piecemeal appeal, testimony should be allowed on all issues in appellate status.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2017, the Veteran submitted a March 2017 substantive appeal (VA Form 9) in which he stated that he wants to appeal all issues listed on the statement of the case and any supplemental statements of the case, and that he wishes to testify at a videoconference hearing.  The Board also notes that the Veteran has obtained a new power of attorney who has not submitted argument with regard to any of the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of the hearing.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




